Citation Nr: 0816260	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  00-20 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	S. Kendall, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran retired from active military duty in May 1970 
after completing more than 20 years of active military 
service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The Board 
subsequently remanded the appeal on several occasions for 
additional evidentiary development.  In February 2006, the 
Board denied the appellant's claim and she initiated an 
appeal.  In March 2007, the clerk of the US Court of Appeals 
for Veterans Claims (Court) approved a Joint Motion which 
required the Board to obtain an expert medical opinion under 
VCAA at 38 U.S.C.A. § 5103A(d).  In compliance with the Joint 
Motion, the Board sought an expert VHA opinion in 
December 2007.  In February 2008, a cardiologist at the 
Milwaukee VA Hospital provided a detailed written opinion in 
conformance with the Board's VHA request which was favorable 
to the appellant's claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran had service in Vietnam during the Vietnam Era 
and his exposure to herbicides during that service are 
presumed.  

3.  The competent clinical evidence on file now relates the 
veteran's death from arteriosclerotic heart disease and 
hyperlipidemia to the veteran's military service, including 
his exposure to herbicide agents, and the fact he was 
positively diagnosed for Type II diabetes mellitus (DM II).  


CONCLUSION OF LAW

Arteriosclerotic heart disease and/or hyperlipidemia, which 
caused the veteran's death, are causally related to the 
veteran's exposure to herbicide agents during military 
service, and to Type II diabetes mellitus which the veteran 
manifested subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  Service connection may be established 
for disease or injury incurred or aggravated in active 
military duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for certain specified 
diseases, including heart disease, which become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Additionally, there are certain diseases 
presumed by law and regulation to be attributable on a 
presumptive basis to exposure to herbicide agents for 
veterans who served in the Republic of Vietnam or contiguous 
waters.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  In 
2001, Type II diabetes mellitus was added to the list of 
diseases which are presumed attributable to herbicide 
exposure  for veterans who served in Vietnam.

To establish service connection for the cause of death, the 
evidence must show that disability incurred, aggravated, or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to the cause of death, it must singly or 
with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

Analysis:  The Certificate of Death records that the 
veteran's death in March 1994 was ventricular fibrillation 
due to arteriosclerotic heart disease.  Controlled 
hyperlipidemia was listed as another significant condition 
contributing to death.  

The service medical records and the record of medical 
treatment prior to a March 1977 hospitalization for 
myocardial infarction are pertinently unremarkable for any 
evidence or finding of cardiovascular disease.  There is 
simply no evidence of heart disease at any time during or to 
a compensable degree within one year after the veteran was 
separated from service.  Additionally, private medical 
evidence notes that the veteran's hyperlipidemia was first 
documented in the early 1980's.  

The evidence certainly does not in any way support a finding 
that the veteran's heart disease or any contributing factor 
to death was incurred during or within a year after service 
separation.  It has, however, during the pendency of the 
appeal been the appellant's central contention that heart 
disease giving rise to the veteran's death was attributable 
to his exposure to herbicide agents during service in 
Vietnam.  

The veteran had sufficient service in Vietnam to warrant a 
presumption that he was exposed to herbicide agents.  
However, neither heart disease nor any other contributing 
factors on the Death Certificate are diseases which are 
listed by law and regulation as presumptively related to 
herbicide exposure.  

The veteran had not been granted service connection for any 
disease or injury incurred or aggravated in active service 
during his lifetime.  He died in March 1994 from heart 
disease, but it is noteworthy that VA expanded the list of 
diseases which may be presumed attributable to exposure to 
herbicide agents to include Type II diabetes mellitus, and 
the veteran is shown to have manifested Type II diabetes 
mellitus prior to his death.  It is also noted, however,  
that Type II diabetes mellitus was not listed as a cause of 
death on the Death Certificate.  

When the Board denied the appellant's claim in February 2006, 
a clear preponderance of the competent medical and other 
evidence on file was against a finding that the veteran's 
death from heart disease was attributable to herbicide 
exposure.  Subsequent to the grant of the Joint Motion for 
Remand by the Court, the appellant submitted a new medical 
statement from a private physician (DH) which supported a 
finding that the veteran's death was attributable to exposure 
to herbicides in Vietnam.  Consistent with the Joint Motion, 
the Board forwarded the appeal for an expert VHA opinion in 
December 2007.  

In February 2008, a VA cardiologist at the Milwaukee VA 
Hospital reviewed the evidence of record and reported that 
there was sufficient evidence in this particular case to 
support the appeal that herbicide exposure was a substantial 
contributing factor to the veteran's death from heart 
disease.  The doctor wrote that the veteran died of sudden 
cardiac death at age 60 due to advanced atherosclerotic 
coronary artery disease and congestive heart failure.  The 
veteran had suffered from coronary disease for 17 years prior 
to his death, sustaining two myocardial infarctions and 
undergoing two coronary artery bypass grafting operations.  
The cardiologist wrote that according to the National Academy 
of Sciences update of 1998, there was evidence that Dioxin 
altered lipid metabolism including elevating triglycerides 
and reducing high density lipoprotein.  This lipid 
abnormality is known to be atherogenic, and is even termed 
atherogenic dyslipidemia.  

The cardiologist wrote that this particular form of 
dyslipidemia was commonly found in diabetic patients.  He 
further reported that the available evidence did support a 
causal connection between herbicide agent exposure and Type 
II diabetes mellitus, and the fact that VA recognizes a 
presumptive causal connection in it's laws and regulations.  
He further wrote that Type II diabetes mellitus itself was so 
strongly associated with arteriosclerotic heart disease that 
it is considered a "coronary equivalent," as the incidence of 
coronary disease in diabetes is so high that all diabetics 
are now treated as though they have coronary artery disease.  
The doctor noted that the veteran's medical record revealed 
that he had both evidence of atherogenic dyslipidemia as well 
as Type II diabetes mellitus, and that these conditions 
contributed to his death from heart disease.  The doctor 
further wrote that the veteran's earliest medical records 
revealed evidence of dyslipidemia with elevated triglycerides 
and that there was no explanation for this lipid abnormality 
identified, and no strong family history of coronary disease 
or hypercholesterolemia was present.  The VA physician opined 
that the veteran's lipid abnormality represented an under-
appreciated glucose intolerance, and that diabetes was known 
to cause elevated triglyceridemia.  Although the veteran was 
not receiving specific treatment for diabetes at this early 
date, early records did indicate evidence of at least 
impaired glucose homeostasis.  

As requested in the Board's VHA request, the VA cardiologist 
addressed the earlier expert opinion submitted by Dr. DH in 
November 2007.  He reported that he agreed in general with 
her interpretation of the veteran's medical record, although 
he had been unable to verify her reported elevated 
glycosylated hemoglobin in the veteran's record.  He also 
concurred in Dr. HK's interpretation of the cause of death, 
"namely arteriosclerotic heart disease" caused in turn by 
hypercholesterolemia, smoking and diabetes.  He did not 
dispute any of the literature to which she referred 
discussing herbicide exposure and heart disease.  He did not 
agree, however, that there was significant evidence that 
Dioxin exposure directly leads to ventricular dysfunction 
(cardiomyopathy) in humans.  He reported that the veteran 
certainly had a cardiomyopathy, but this was due to his 
coronary (ischemic) heart disease.  

The VA cardiologist opined that the veteran's presumed Dioxin 
exposure during service played a substantial part in the 
development of his atherosclerotic heart disease that claimed 
his life.  He reported that the veteran's medical record 
identified a young man with unexplained elevated blood 
glucose, hypercholesterolemia and aggressive atherosclerotic 
heart disease.  Medical literature revealed a strong 
association between Dioxin exposure and the development of 
diabetes, and also a strong association between diabetes and 
atherosclerotic heart disease.  

Both the November 2007 private medical report from Dr. DH, 
and the February 2008 VHA cardiologist report, each added to 
the record since the time of the Board's prior final denial 
in February 2006, supports a finding that the veteran's death 
from heart disease and hyperlipidemia are causally associated 
with his presumed exposure to herbicide agents in the 
Republic of Vietnam, and his subsequent development of Type 
II diabetes mellitus which has been presumptively 
attributable to such exposure since 2001.  The veteran 
appears to have manifested signs and symptoms consistent with 
glucose intolerance before he was formally diagnosed with 
diabetes and he had a long history of atherosclerotic heart 
disease which is solidly associated with diabetes.  The 
evidence on file now supports an allowance of the benefit 
sought by the appellant in this appeal.  





ORDER

Entitlement to service connection for the cause of the 
veteran's death  is granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


